PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hausheer, Frederick, H.
Application No. 14/675,607
Filed: 31 Mar 2015
For: Increasing Cancer Patient Survival Time by Administration of Dithio-Containing Compounds
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the communication, filed January 19, 2021, which is being treated as a renewed petition under 37 CFR 1.137(a), to revive the above-identified application.1

There is no indication that the petition is signed by a registered patent attorney or patent agent of record.  However, in accordance with 37 CFR 1.34, the signature of Nigamnarayan Acharya appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he/she is authorized to represent the particular party on whose behalf he/she acts.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed March 20, 2019.  The Notice set a period for reply of two (2) months from the mail date of the Notice.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained. Accordingly, the application became abandoned on May 21, 2019. A Notice of Abandonment was mailed on August 9, 2019.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amended substitute specification and new drawing, (2) the petition fee of $1,000.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to the Office of Data Management for further processing into a patent.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/JAMICE T BRANTLEY/
Jamice T BrantleyParalegal Specialist, Office of Petitions                                                                                                                                                                                                     

Cc: Nigamnarayan Acharya
      Greenberg Traurig LLP (ATL)
      C/O Greenberg Traurig LLP
      Intellectual Property Department
      77 West Wacker Drive, Suite 3100
      Chicago, IL 60601


    
        
            
        
            
    

    
        1 The renewed petition and one-month extension of time filed January 19, 2021, are accepted as being timely filed within two months of the decision mailed October 16, 2020.